RANDALL. District Judge
(declining to hear the argument on the-other side,) said, that it was a simple question of intention. Was Mifflin intending to go to the commissioner’s? The appointment had been duly proved. It was near to eleven o’clock, and Mifflin was just one square north of the commissioner’s office, and in the course to it. The appointment with Freeman was not material. Mifflin might have designed to go there before going to the commissioner’s, or afterwards; nor was it important that he had deviated a square or two in going to the commissioner’s. This privilege of suitors was regarded liberally. In point of time a party had been allowed a delay of three or four days, when the business which protected him called him away from his residence. No rule required a party to move to the spot in a straight line, and in the same line home again. It was important, however, that the appointment with the commissioner had been shown otherwise, than by Mifflin’s oath, as the oath of a party, alone, would be insufficient. There was nothing in the objection that the process was final, as Freeman might issue an alias ca. sa. The petitioner was, accordingly, without hesitation, discharged from arrest.